Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 2 recites: a difference between a first number of images encoded by the first device and a
second number of images decoded by the second device is greater than a predetermined
number; or
a difference between a first number of bits of images encoded by the first device and
a second number of bits of images decoded by the second device is greater than a
predetermined number of bits.
	However, it is not clear how this difference is to evaluated, because the claim makes no reference to a time interval over which such an evaluation takes place, which is an essential element of a sender/receiver comparison of number of bits/frames encoded/decoded.
Claim 10 recites “determining a sum of the plurality of sub-encoded regions for the plurality of subregions of variation”.  However it is not clear what elements are being summed, although it appears that this sum may be implicitly based on a pixel area of the plurality of sub-encoded regions.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 11, 12, and 15, are rejected under 35 U.S.C. 103 as being unpatentable over Chun, US 2013/0257687 A1, in view of Krause, US 5,949,948.

Regarding claim 1, Chun discloses: a method comprising:
in response to a first predetermined condition being satisfied for an image encoded by a first device and an image decoded by a second device (Figure 3, S140, “Total latency > real time constraint” is a predetermined condition.), pausing image processing on the first device, the first device sharing a screen with the second device, the processing including one or more of capturing, encoding and sending of an image (When this condition is met transmission of a frame is skipped.);
in response to the image processing on the first device being resumed, encoding a
new image captured on the first device using the adjusted parameter (See figure 4, slice skipping.).
Chun does not disclose explicitly: in response to a pause time of the pausing satisfying a second predetermined condition, adjusting a parameter associated with an image compression ratio; and
	However, Krause discloses in an analogous art that MPEG decodes commonly incorporate a pause function, to allow pausing a displayed video (Column 3, lines 1-9).  Krause further discloses that this function incorporates a feedback function in which a fullness level of a decoder input buffer is provided to a storage and playback controller 130, which in turn halts data transfer from a compressed program source 110, i.e. an encoder, in order to prevent buffer overflow.  
	It would have been obvious to one having ordinary skill in the art before the time of the applicant’s effective filing date to perform a parameter adjustment, e.g. quantization parameter, responsive to determining that latency exceeds a threshold, and further to pause processing, e.g. data transfer from a source device, as suggested by Krause, in order to prevent buffer overflow.  Although Krause discloses this feature in the context of a user’s voluntarily pausing a video, one of ordinary skill in the art will appreciate that such pausing of data transfer would be equally advantageous in the event of a latency detection.

	Regarding claim 2, the combination of Chun in view of Krause discloses the limitations of claim 1, upon which depends claim 2.  This combination does not disclose: the method according to claim 1, wherein the first predetermined condition comprises:
a difference between a first number of images encoded by the first device and a second number of images decoded by the second device is greater than a predetermine number; or
a difference between a first number of bits of images encoded by the first device and a second number of bits of images decoded by the second device is greater than a predetermined number of bits.
However, transmitting a pause signal to a sending device in the event of decoding buffer overflow, or imminent overflow, is disclosed in an analogous art by Tsukagoshi, in [0168].
It would have been obvious to one having ordinary skill in the art before the time of the applicant’s effective filing date to incorporate the feature, disclosed in Tsukagoshi, of determing a decoded frame buffer’s overflow/underflow state relative to an encoding buffer, and to send a pause command to a sender, (network distribution server 120 in Tsukagoshi, in the event of overflow), as suggested by Tsukagoshi, in order to allow a decoder sufficient time to clear its backlog.

Regarding claim 11, Chun discloses: an electronic device, comprising:
a processing unit (CPU 230, as in figure 5.  See [0060].); and
a memory coupled to the processing unit and storing instructions, the instructions, when executed by the processing unit, performing acts including:
in response to a first predetermined condition being satisfied for an image encoded by the electronic device and an image decoded by another electronic device, (Figure 3, S140, “Total latency > real time constraint” is a predetermined condition.), pausing image processing on the first device, the first device sharing a screen with the second device, the processing including one or more of capturing, encoding and sending of an image (When this condition is met transmission of a frame is skipped;
in response to the image processing on the electronic device being resumed, encoding a new image captured on the electronic device using the adjusted parameter (See figure 4, slice skipping.).
Chun does not disclose explicitly: in response to a pause time of the pausing satisfying a second predetermined condition, adjusting a parameter associated with an image compression ratio; and
However, Krause discloses in an analogous art that MPEG decodes commonly incorporate a pause function, to allow pausing a displayed video (Column 3, lines 1-9).  Krause further discloses that this function incorporates a feedback function in which a fullness level of a decoder input buffer is provided to a storage and playback controller 130, which in turn halts data transfer from a compressed program source 110, i.e. an encoder, in order to prevent buffer overflow.  
	It would have been obvious to one having ordinary skill in the art before the time of the applicant’s effective filing date to perform a parameter adjustment, e.g. quantization parameter, responsive to determining that latency exceeds a threshold, and further to pause processing, e.g. data transfer from a source device, as suggested by Krause, in order to prevent buffer overflow.  Although Krause discloses this feature in the context of a user’s voluntarily pausing a video, one of ordinary skill in the art will appreciate that such pausing of data transfer would be equally advantageous in the event of a latency detection.

	Regarding claim 12, the combination of Chun in view of Krause discloses the limitations of claim 11, upon which depends claim 12.  This combination does not disclose: 
the electronic device according to claim 11, wherein the first predetermined
condition comprises: 
a difference between a first number of images encoded by the first device and a second number of images decoded by the second device is greater than a predetermine number; or
a difference between a first number of bits of images encoded by the first device and a second number of bits of images decoded by the second device is greater than a predetermined number of bits.
However, transmitting a pause signal to a sending device in the event of decoding buffer overflow, or imminent overflow, is disclosed in an analogous art by Tsukagoshi, in [0168].
It would have been obvious to one having ordinary skill in the art before the time of the applicant’s effective filing date to incorporate the feature, disclosed in Tsukagoshi, of determing a decoded frame buffer’s overflow/underflow state relative to an encoding buffer, and to send a pause command to a sender, (network distribution server 120 in Tsukagoshi, in the event of overflow), as suggested by Tsukagoshi, in order to allow a decoder sufficient time to clear its backlog.
 
	Regarding claim 15, Chun discloses: computer program product being stored in a computer storage medium and comprising machine-executable instructions which, when executed on a first device, cause the first device to:
in response to a first predetermined condition being satisfied for an image encoded by the electronic device and an image decoded by another electronic device, (Figure 3, S140, “Total latency > real time constraint” is a predetermined condition.), pausing image processing on the first device, the first device sharing a screen with the second device, the processing including one or more of capturing, encoding and sending of an image (When this condition is met transmission of a frame is skipped;
in response to the image processing on the electronic device being resumed, encoding a new image captured on the electronic device using the adjusted parameter (See figure 4, slice skipping.).
Chun does not disclose explicitly: in response to a pause time of the pausing satisfying a second predetermined condition, adjusting a parameter associated with an image compression ratio; and
However, Krause discloses in an analogous art that MPEG decodes commonly incorporate a pause function, to allow pausing a displayed video ().  Krause further discloses that this function incorporates a feedback function in which a fullness level of a decoder input buffer is provided to a storage and playback controller 130, which in turn halts data transfer from a compressed program source 110, i.e. an encoder, in order to prevent buffer overflow.  
	It would have been obvious to one having ordinary skill in the art before the time of the applicant’s effective filing date to perform a parameter adjustment, e.g. quantization parameter, responsive to determining that latency exceeds a threshold, and further to pause processing, e.g. data transfer from a source device, as suggested by Krause, in order to prevent buffer overflow.  Although Krause discloses this feature in the context of a user’s voluntarily pausing a video, one of ordinary skill in the art will appreciate that such pausing of data transfer would be equally advantageous in the event of a latency detection.

Claims 3 and 13 are rejected under 35 USC 103 as being unpatentable over Chun, in view of Krause, in view of Zhu, WO 2018/103034, as cited in machine translation from espacenet.com.

	Regarding claim 3, the combination of Chun in view of Krause in view of Tsukagoshi discloses the limitations of claim 2, upon which depends claim 3.  This combination does not disclose: the method according to claim 2, wherein the parameter is a quantization parameter, and the adjusting a parameter associated with an image compression ratio comprises:
in response to the pause time being greater than a predetermined pause time, increasing a value of the quantization parameter.
	However, Zhu discloses in an analogous art for image transmission that, in response to a transmission delay for a first frame is greater than a predetermined amount, a quantization value for a second frame is adjusted and the second frame sent, as disclosed in [0047].
	It would have been obvious to one having ordinary skill in the art before the time of the applicant’s effective filing date to incorporate the feature, disclosed in Zhu, of adjusting a quantization parameter value response to a transmission delay being greater than a predetermined amount, in order to reduce a delay amount during transmission (Zhu [0047]).

	Regarding claim 13, the combination of Chun in view of Krause in view of Tsukagoshi discloses the limitations of claim 12, upon which depends claim 13.  This combination does not disclose: the electronic device according to claim 12, wherein the parameter is a quantization parameter, and the adjusting a parameter associated with an image compression ratio comprises:
in response to the pause time being greater than a predetermined pause time, increasing a value of the quantization parameter.
	However, Zhu discloses in an analogous art for image transmission that, in response to a transmission delay for a first frame is greater than a predetermined amount, a quantization value for a second frame is adjusted and the second frame sent, as disclosed in [0047].
	It would have been obvious to one having ordinary skill in the art before the time of the applicant’s effective filing date to incorporate the feature, disclosed in Zhu, of adjusting a quantization parameter value response to a transmission delay being greater than a predetermined amount, in order to reduce a delay amount during transmission (Zhu [0047]).

Claims 7-9 are rejected under 35 USC 103 as being unpatentable over Chun, in view of Krause, in view of US 2013/0254330 A1, Maylander.
	
Regarding claim 7, the combination of Chun in view of Krause discloses the limitations of claim 1, upon which depends claim 7.  This combination does not disclose: the method according to claim 1, wherein the encoding a new image captured on the first device using the adjusted parameter comprises:
in response to detecting that a first image and a second image captured continuously on the first device are partially the same, determining a region of variation in the second image that includes content different from the first image;
selecting a codec suitable for the region of variation from a set of codecs, the set of codecs including a plurality codecs having different encoding and decoding sizes; and
encoding the second image using the selected codec.
	Maylander discloses: 
the method according to claim 1, wherein the encoding a new image captured on the first device using the adjusted parameter comprises:
in response to detecting that a first image and a second image captured continuously on the first device are partially the same, determining a region of variation in the second image that includes content different from the first image (See figure 9, “Variable rate inspection”.  [0062]-[0063] disclose in a screen sharing application that, based on a history of frame differences, portions of the host screen identified as changing more frequently are inspected more often for changes.);
selecting a codec suitable for the region of variation from a set of codecs, the set of codecs including a plurality codecs having different encoding and decoding sizes (See [0024], [0040], which disclose host having appropriate codec software 412, and codec selection.); and
encoding the second image using the selected codec (See [0061], “encode only changed parts”).
It would have been obvious to one having ordinary skill in the art before the time of the applicant’s effective filing date to use a variable rate inspection to assess which parts of a shared host screen are changing most frequently during a screen sharing application, as disclosed in Maylander, within the video transmitting application of Chun in view of Krause, in order to more efficiently manage bandwidth and computational resources by updating more “important parts” of the screen more frequently, providing a more seamless viewer experience (Maylander [0062]).

Regarding claim 8, the combination of Chun in view of Krause in view of Maylander discloses the limitations of claim 7, upon which depends claim 8.  This combination, specifically Maylander, further discloses: the method according to claim 7, further comprising:
sending the encoded second image and encoded region information from the first device to the second device, the encoded region information including a starting position and a size of an encoded region of the selected codec (As disclosed in [0061], a frame-to-frame difference for adjacent frames is calculated, and when this difference is below a threshold for some portion of the shared frame area, fewer or no resources may be dedicated to areas of the screen with little or no change.  Thus only “changed parts” of the screen need be transcoded, and on a client side YUV decoding and drawing can be restricted to only changed parts, which requires transmitting location information, e.g. size, starting position, to the client, regarding the changed portions.).

Regarding claim 9, the combination of Chun in view of Krause in view of Maylander discloses the limitations of claim 7, upon which depends claim 9.  This combination the method according to claim 8, further comprising:
in response to sizes of encoded regions of the codecs of the first and second image being same:
in response to an encoded region of the first image being capable of covering the region of variation, using encoded region information for the first image as encoded region information for the second image (As disclosed in [0058]-[0059], parts of the screen which are not changing do not get update, meaning that a previously encoded region is reused from a first image to a second image.); and
in response to the encoded region of the first image being incapable of covering the region of variation, determining the encoded region information for the second image based on the region of variation (As disclosed in [0040]-[0041], [0059], in the event that a region of the frame differs from the corresponding region in the previous frame, the encoder encodes the frame difference, and operates in parallel with a frame grabber.)

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Chun, A1, in view of Krause, in further view of Johnston, US 2005/0289176 A1.

Regarding claim 10, the combination of Chun in view of Krause discloses the limitations of claim 7, upon which depends claim 10.  This combination does not disclose explicitly: the method according to claim 7, wherein the encoding the second image using the selected codec comprises:
extracting a plurality of sub-regions of variation in the region of variation so that other region in the region of variation except the plurality of sub-regions of variation does not change;
determining a sum of the plurality of sub-encoded regions for the plurality of subregions of variation; and
in response to the sum of the plurality of sub-encoded regions being less than a predetermined proportion of the encoded region for the region of variation, encoding the second image using the plurality of codecs for the plurality of sub-regions of variation.
	However, Johnston discloses in a related art directed to smooth screen sharing in which a shared application screen is divided into equal regions, which are monitored for changes ([0016], lines 1-5).  The screen sharing application, upon detecting such changes, determines an extent, and if multiple adjacent regions are affected, transmitting the changes as a consolidated update region, rather than as multiple smaller regions ([0016]-[0018].)  Otherwise, by default, as seen from the figure 3 flowchart and 
	It would have been obvious to one having ordinary skill in the art before the time of the applicant’s effective filing date to incorporate into the video sharing application of Chun in view of Krause the feature, disclosed in Johnston, of assessing a size and contiguity of a change region for a screen sharing application, in order to reduce unnecessary computational resource and bandwidth use (Johnston [0016], last 4 lines).




Allowable Subject Matter
Claims 4-6, and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

	The prior art does not disclose or suggest:
	Regarding claim 4, the method according to claim 3, wherein the adjusting a parameter associated with an image compression ratio further comprises:
determining a latency time during which a specific image is sent from the first device
to the second device; and
in response to the pause time being less than the predetermined pause time, the latency time being less than a predetermined latency time, and a third predetermined condition being satisfied, decreasing the value.	

	The closest prior art of record, Chun, discloses determining a latency time for sending an image during screen sharing, and determining whether said latency time is below a threshold value to determine whether to discard frame or slice information (Figure 3)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE M LOTFI whose telephone number is (571)272-8762. The examiner can normally be reached 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on 571-272-7527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KYLE M LOTFI/Examiner, Art Unit 2425